Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “the image acquisition unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “arranged to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the CPU, computer and processor of paragraphs 0029-0030 as published and/or of Figure 2.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “an image acquisition system” in the second limitation. Should recite “the image acquisition system.” Appropriate amendment is required. The same rationale applies to claims 14 and 16 where “an image acquisition system” is recited. 
Claim 20 recites the limitation “the image acquisition unit” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Likewise claims 12-13, 15 and 17-20 are rejected under 35 U.S.C. 112(b) because they are dependents of claim 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATCOM: accelerated image processing for terrestrial long-range imaging through atmospheric effects to Curt et al., hereinafter, “Curt” in view of US 2020/0327343 A1 to Lund et al., hereinafter, “Lund”. 
Claim 1. A system for image turbulence correction of moving targets comprising: Curt
(Abstract] teaches we present research progress made toward a digital signal processing technique which aims to mitigate the effects of turbulence in real-time

an automatic target recognizer (ATR) system including: Curt
[Introduction] teaches Long-range video surveillance is a critical tool used by government and civilian institutions, for operations from target acquisition to asset protection and basic research.


i) receive image frames associated with one or more acquired targets from an image acquisition system, Curt [Figure 2]

ii) detect one of the presence, absence, or probability of one of the plurality of reference features associated with the one or more acquired targets within the image frames, and Curt [3. Functional Enhancements And Qualitative Results] teaches when imaging an extended field-of-view for surveillance, often times the analyst or downstream processing elements (i.e. detection and tracking codes) are only concerned with relatively sparse regions of interest. For this reason, we found that displaying a smaller processed region, within the overall field-of-view offers a suitable compromise between speed and performance. This way, systems lacking the necessary processing resources for full-frame enhancement can still offer an effective level of performance in a more portable or cost-effective package.

iii) demosaic the image frames into a plurality of video tiles; each video tile being associated with an acquired target Curt [Figure 2]

iv) iteratively process the video tiles associated with the acquired targets of the image frames for turbulence correction to generate turbulence corrected video tiles associated with each of the acquired targets; Curt [Figure 2]

v) convert turbulence corrected video tiles associated with each of the acquired targets into a single video frame tile associated with each acquired target including turbulence degradation correction; Curt [Figure 2]

and vi) mosaic each of the single video frame tiles associated  with each acquired target of the image frames to generate a full field of view turbulence corrected video stream. Curt [Figure 2] 

Curt fails to explicitly teach a database arranged to store target recognition data including a plurality of reference features associated with each of a plurality of reference targets. Lund, in the field of object detection, teaches a database arranged to store target recognition data including a plurality of reference features associated with each of a plurality of reference targets; Lund [0024] teaches the term “pose” refers to the position (e.g. X, Y, Z coordinates) and orientation (e.g. roll, pitch, and yaw) of an object relative to a frame of reference. Pose may be specified as a 6 Degrees-of-Freedom (DOF) pose, which may include positional coordinates (e.g. X, Y, Z) and orientation information (e.g. roll, pitch, and yaw). For example, the term “camera pose” or “image sensor pose” may refer to the position and orientation of an image sensor on an ego vehicle and the term “vehicle pose” may refer to the position and orientation of a vehicle relative to a frame of reference. The terms “position” and “location” are used interchangeably herein. Position information may also be referred to as a location, location estimate, location fix, fix, position, position estimate or position fix, and may be geographic, thus providing location coordinates (e.g., latitude and longitude) which may or may not include an altitude component (e.g., height above or below some reference such as sea level, ground/road level, tier level, etc.). Alternatively, a location may be expressed as a civic location (e.g., as a postal address or the designation of some point or small area in a building such as a particular room or floor). A location may also be expressed as an area or volume (defined either geographically or in civic form) within which the entity in question is expected to be located with some probability or confidence level (e.g., 67%, 95%, etc.). A location may further be expressed as a relative location comprising, for example, a distance and direction or relative X, Y (and Z) coordinates defined relative to some origin at a known location, which may be defined geographically, in civic terms, or by reference to a point, area, or volume indicated on a map, floor plan or other plan. In the description contained herein, the use of the terms position, position information, location, or location information may comprise one or more of these variants unless indicated otherwise. When determining the location of a vehicle, it is common to solve for local x, y, and possibly z coordinates and then, if needed, convert the local coordinates into absolute ones (e.g. for latitude, longitude and altitude above or below mean sea level). In some embodiments, the position of an object may include a pose of the object relative to a frame of reference. As used herein, the term “position information” includes pose information (position and orientation).

Lund [0058] teaches images captured by the image sensor may be warped based on the image sensor pose at the time of capture and the warped images may be compared to one or more the second images. The second images of vehicles may be stored in a database ego vehicle 102, and/or received from a target vehicle 104 (e.g. over V2V), and/or received from an entity coupled to network 120 (e.g. over V2X). The term “warp” as used herein refers to the geometrical transformation of an image by performing one or more of: translation, rotation, scaling, and/or other affine operations on the image and/or shearing. Affine transformations preserve points, straight lines, and planes in (the pre-affine transform) images. For example, parallel lines (pre affine transformation) may remain parallel after an affine transformation. Affine transformations may be used to correct for geometric distortions or deformations that may occur with non-ideal camera angles. Warping may facilitate image and/or feature matching operations.

Lund [0061] teaches processor(s) on ego vehicle 102 may be coupled to a database of second images of vehicles. In some embodiments, each second image may be associated with a vehicle classification such as a vehicle type, body style, make model number, trim, etc. In some embodiments, target vehicle 104-j may be classified based on a match of one or more first images comprising target vehicle 104-j with a corresponding second image. In some embodiments, input from one or more sensors (e.g. image sensors, radar, ultrasonic sensors, etc.) may be used to estimate an initial orientation of target vehicles relative to the ego vehicle. The estimated initial orientation may be used to rotate or warp a corresponding target vehicle image prior to comparison with the second images, or vice versa.

Lund [0062] teaches FIG. 2B shows a flowchart associated with exemplary block 210 to detect and classify at least one target vehicle of the one or more target vehicles 104 in accordance with embodiments disclosed herein. In some embodiments, target vehicles may be classified after detection. In some embodiments, target vehicle detection and classification may occur in parallel.

Lund [0063] teaches In block 211 in FIG. 2B, one or more target vehicles in a first or next received image may be detected. In some embodiments, computer vision and/or image recognition techniques (hereinafter “CV techniques”) may be used to detect vehicles in images. In some embodiments, in block 211, CV techniques for object recognition may be used to detect vehicle in the first or next image. For example, salient features (e.g. edges, gradients, gradient direction, etc.) may be extracted from the first or next image to detect target vehicles. The extracted salient features from the first or next image may be compared (e.g. using mathematical or statistical techniques) with stored features to determine if one or more vehicles are present in the first or next image. In some embodiments, a unique label or key may be assigned to each target vehicle when the target vehicle is first detected. The label or key may be used to associate corresponding target vehicle features with the target vehicle.

a feature extractor and processor, in electrical communication with the database, arranged to: Lund [0011] teaches FIG. 2E illustrates attributes associated with target vehicles for attribute categorization.

Lund [0027] teaches the terms “classify” or “classification,” as used herein, refer to the determination of a generic object type based on visible features of the object. The term “identify” or “identification” or “unique identification” refer to use of visible characteristics, either individually, or in combination with other sensory input, to distinguish the object from other objects (e.g. of the same or similar genus). For example, the term “vehicle classification” may refer to the determination of one or more of: a vehicle type (e.g. car) and/or vehicle sub-type (hatchback, etc.), a vehicle make (e.g. Honda), and/or a vehicle model (e.g. 2015 Accord) and/or a trim level or package (e.g. 2015 Accord “SE”) based on visible vehicle characteristics. The terms “vehicle identification” or “unique identification” refer to determination of visible vehicle characteristics (internal and/or external), which, either individually, or in combination, may be distinctive to a vehicle and used to distinguish the vehicle from other vehicles (e.g. Red Honda Civic hatchback with License plate ABC123, or Red Honda Civic hatchback with left yellow bumper sticker, etc.) that are visible to an ego vehicle at some time. The terms “vehicle characteristics” or “vehicle characteristic information” refer to a set of distinguishing features of a vehicle (e.g. a target vehicle) that may be used to classify and/or identify the vehicle (e.g. the target vehicle). For example, captured images of a target vehicle may be compared to stored images of vehicles to classify and/or identify the target vehicle. Such distinguishing features may include, for example, one or more of: physical attributes (such as dimensional information (e.g. width, length, height, dimensional ratios, vehicle form factor, vehicle license plate, vehicle color, any visible ornamentation (e.g. a bumper sticker, window stickers, visible internal ornamentation, etc.), structural attributes (e.g. spoilers, dents, broken taillights, wheel rims, bike racks, roof racks, roof boxes/carriers, retractable tops, etc.). In some embodiments, the distinguishing vehicle characteristics may also be based on features associated with vehicle occupants and/or vehicle contents. In some embodiments, distinct features of an accessory (e.g. lights, logos, etc.) can be used to classify and/or uniquely identify vehicles. In some embodiments, the classification of a vehicle may be hierarchical. For example, when a hierarchical classification is used, a vehicle may be classified as a car (top level), then as a sedan, coupe, etc. (next level), then by make (e.g. Honda), and model (e.g. 2016 Accord SE). Classification level may depend both on features visible in images and the quality of the images. Thus, a target vehicle may be classified as a passenger van based on image features, but a more detailed classification may not be available.

iii) calculate a position of the plurality of reference features associated with the one or more acquired targets within the image frames; Lund [0024] teaches the term “pose” refers to the position (e.g. X, Y, Z coordinates) and orientation (e.g. roll, pitch, and yaw) of an object relative to a frame of reference. Pose may be specified as a 6 Degrees-of-Freedom (DOF) pose, which may include positional coordinates (e.g. X, Y, Z) and orientation information (e.g. roll, pitch, and yaw). For example, the term “camera pose” or “image sensor pose” may refer to the position and orientation of an image sensor on an ego vehicle and the term “vehicle pose” may refer to the position and orientation of a vehicle relative to a frame of reference. The terms “position” and “location” are used interchangeably herein. Position information may also be referred to as a location, location estimate, location fix, fix, position, position estimate or position fix, and may be geographic, thus providing location coordinates (e.g., latitude and longitude) which may or may not include an altitude component (e.g., height above or below some reference such as sea level, ground/road level, tier level, etc.). Alternatively, a location may be expressed as a civic location (e.g., as a postal address or the designation of some point or small area in a building such as a particular room or floor). A location may also be expressed as an area or volume (defined either geographically or in civic form) within which the entity in question is expected to be located with some probability or confidence level (e.g., 67%, 95%, etc.). A location may further be expressed as a relative location comprising, for example, a distance and direction or relative X, Y (and Z) coordinates defined relative to some origin at a known location, which may be defined geographically, in civic terms, or by reference to a point, area, or volume indicated on a map, floor plan or other plan. In the description contained herein, the use of the terms position, position information, location, or location information may comprise one or more of these variants unless indicated otherwise. When determining the location of a vehicle, it is common to solve for local x, y, and possibly z coordinates and then, if needed, convert the local coordinates into absolute ones (e.g. for latitude, longitude and altitude above or below mean sea level). In some embodiments, the position of an object may include a pose of the object relative to a frame of reference. As used herein, the term “position information” includes pose information (position and orientation).

Lund [0061] teaches processor(s) on ego vehicle 102 may be coupled to a database of second images of vehicles. In some embodiments, each second image may be associated with a vehicle classification such as a vehicle type, body style, make model number, trim, etc. In some embodiments, target vehicle 104-j may be classified based on a match of one or more first images comprising target vehicle 104-j with a corresponding second image. In some embodiments, input from one or more sensors (e.g. image sensors, radar, ultrasonic sensors, etc.) may be used to estimate an initial orientation of target vehicles relative to the ego vehicle. The estimated initial orientation may be used to rotate or warp a corresponding target vehicle image prior to comparison with the second images, or vice versa.

Lund [0062] teaches FIG. 2B shows a flowchart associated with exemplary block 210 to detect and classify at least one target vehicle of the one or more target vehicles 104 in accordance with embodiments disclosed herein. In some embodiments, target vehicles may be classified after detection. In some embodiments, target vehicle detection and classification may occur in parallel.

Lund [0063] teaches In block 211 in FIG. 2B, one or more target vehicles in a first or next received image may be detected. In some embodiments, computer vision and/or image recognition techniques (hereinafter “CV techniques”) may be used to detect vehicles in images. In some embodiments, in block 211, CV techniques for object recognition may be used to detect vehicle in the first or next image. For example, salient features (e.g. edges, gradients, gradient direction, etc.) may be extracted from the first or next image to detect target vehicles. The extracted salient features from the first or next image may be compared (e.g. using mathematical or statistical techniques) with stored features to determine if one or more vehicles are present in the first or next image. In some embodiments, a unique label or key may be assigned to each target vehicle when the target vehicle is first detected. The label or key may be used to associate corresponding target vehicle features with the target vehicle.

and an image processor, in electrical communication with the ATR and the image acquisition unit, arranged to: i) receive image frames associated with one or more acquired targets from the image acquisition system; Lund [0063] teaches In block 211 in FIG. 2B, one or more target vehicles in a first or next received image may be detected. In some embodiments, computer vision and/or image recognition techniques (hereinafter “CV techniques”) may be used to detect vehicles in images. In some embodiments, in block 211, CV techniques for object recognition may be used to detect vehicle in the first or next image. For example, salient features (e.g. edges, gradients, gradient direction, etc.) may be extracted from the first or next image to detect target vehicles. The extracted salient features from the first or next image may be compared (e.g. using mathematical or statistical techniques) with stored features to determine if one or more vehicles are present in the first or next image. In some embodiments, a unique label or key may be assigned to each target vehicle when the target vehicle is first detected. The label or key may be used to associate corresponding target vehicle features with the target vehicle.

ii) receive the position of the plurality of reference features of the one or more acquired targets from the ATR; Lund [0108] teaches to determine pose, triangulation may be used. For example, one or more of the known distance between tail lights, vehicle width, etc. (target vehicle characteristics) of the target vehicle (e.g. obtained based on classification of the target vehicle) may be compared with corresponding visible features in the first images of the target vehicle to determine a location of the target vehicle. As another example, when target vehicle license plates are visible and vehicle license parameters (e.g. vehicle license plate size and/or vehicle license plate character size) are of known size, position information of the corresponding target vehicle may be determined by comparing the size and orientation of the target vehicle license plate/characters in the first images with known vehicle license plate parameters. The license plate parameters may be determined based on a current location of ego vehicle 102, and/or based on registration information (e.g. state or jurisdiction markings) on the vehicle license plate. The location determination of the target vehicle may further be based on the orientation of the camera at the time the image was captured, lens parameters, input from sensors such as radar, available depth information (e.g. from an RGBD camera, lidar, etc.).

Lund [0109] teaches a display on ego vehicle may be updated based on the determined pose (location and orientation information of the target vehicle) and vehicle characteristics. For example, once a target vehicle 104-8 has been classified and its pose relative to ego vehicle 102 has been determined, 3D model 370 or a form factor may be associated with or attached to any visible portion of target vehicle 104-8 and displayed. The form factor may be oriented to reflect the orientation of the target vehicle. Thus, drivers and/or occupants may be able to view a direction of travel of the target vehicle along with the form factor. The orientation information may help a driver determine whether a target vehicle is changing lanes, taking an exit ramp, etc. The display may be updated while target vehicle 104-8 remains pertinent and continues to be tracked. In some embodiments, information pertaining to target vehicle behavioral characteristics (e.g. velocity and/or acceleration) may be associated with the displayed target vehicle representation.

Thus, at the time of the invention, it would have been obvious to combine the teachings of Curt with Lund to provide meaningful and actionable vehicle information are desirable. (Lund [0003])

Claim 2. Curt further teaches wherein the image processor is further arranged to normalize the turbulence corrected single video frame tiles by utilizing a linear relationship between a range of pixels in a first set of image statistics and a range of pixels in a second set of image statistics, as a gain term and an offset.  Curt [Figure 2] , [2. Algorithm Overview], [3. Functional Enhancements And Qualitative Results] and [4. Quantitative Algorithm Speedups]

Claim 3. Curt further teaches wherein the image processor is arranged to mosaic the single video frame tiles by cropping individual tiles and performing a weighted average calculation on three overlapping horizontal, vertical, and both-horizontal-and-vertical regions.  Curt [Figure 2] , [2. Algorithm Overview], [3. Functional Enhancements And Qualitative Results] and [4. Quantitative Algorithm Speedups]

Claim 4. Curt further teaches wherein the image frames associated with one or more acquired targets include a plurality of consecutive luminance frames, comprising a last frame and a plurality of preceding frames. Curt [3. Functional Enhancements And Qualitative Results] teaches the last approach tried is limited to applications with color video. Color imagery is generally stored in a computer’s memory with three separate color planes for red, green and blue pixels. Often times, the filters used to separate these colors before the sensor are designed with more pixels dedicated to luminance versus chrominance, modeling the behavior of the human eye. Recognizing this fact, another experiment was designed to determine whether or not similar emphasis should be placed on the image processing pipeline. RGB color planes were converted to a luminance and two chrominance channels. The luminance channel was processed using full bispectrum averaging while the chrominance used the shift-and-add approach. Given the relaxed computation requirements of the shift-and-add approach, processing time was reduced by nearly 3x and little apparent different was realized when comparing imagery side-by-side. Further experiments using new color targets will be needed though, to quantify the actual effect on resolution.

Claim 5. Curt further teaches wherein the image frames associated with one or more acquired targets are generated based on at least one of synthetic aperture radar (SAR), inverse synthetic aperture radar (ISAR), laser detection and ranging (LADAR), infrared detection, optical based imagery, and hyperspectral radar data. Curt [Figure 3] Original input (top-left), shift-and-add (top-right) and bispectrum averaged (bottom) results. Imagery was acquired with a 3.5” aperture cassegrain reflector telescope, a 650-850nm IR camera under moderate turbulence conditions from a distance of 1km

Claim 6. Curt further teaches wherein the image frames associated with one or more acquired targets include a plurality of consecutive chrominance frames, comprising a last chrominance frame and a plurality of preceding chrominance frames. Curt [3. Functional Enhancements And Qualitative Results] teaches the last approach tried is limited to applications with color video. Color imagery is generally stored in a computer’s memory with three separate color planes for red, green and blue pixels. Often times, the filters used to separate these colors before the sensor are designed with more pixels dedicated to luminance versus chrominance, modeling the behavior of the human eye. Recognizing this fact, another experiment was designed to determine whether or not similar emphasis should be placed on the image processing pipeline. RGB color planes were converted to a luminance and two chrominance channels. The luminance channel was processed using full bispectrum averaging while the chrominance used the shift-and-add approach. Given the relaxed computation requirements of the shift-and-add approach, processing time was reduced by nearly 3x and little apparent different was realized when comparing imagery side-by-side. Further experiments using new color targets will be needed though, to quantify the actual effect on resolution.

Claim 8. Curt further teaches further comprising a video display arranged to display the turbulence corrected video stream. Curt (Abstract] teaches Long-range video surveillance performance is often severely diminished due to atmospheric turbulence…We present some techniques that were successfully employed to accelerate processing of high-definition color video streams and study performance under nonideal conditions involving moving objects and panning cameras

Claim 9. Lund further teaches wherein the plurality of reference features include the torso and head of a human. Lund [0027] teaches the distinguishing vehicle characteristics may also be based on features associated with vehicle occupants and/or vehicle contents. In some embodiments, distinct features of an accessory (e.g. lights, logos, etc.).

Lund [0028] teaches vehicle characteristics for classification and/or identification of a target vehicle may include one or more of: physical attributes (e.g. form factor, various dimensions and/or dimensional ratios, vehicle color(s), license plate number, distinct features of accessories (such as lights, logos, etc.), ornamentation, modifications, etc.; behavioral attributes (e.g. stopped, moving, turning, braking, drifting or “hugging” the lane, etc.); positional attributes (lane number in which the vehicle may be travelling, pose relative to ego vehicle, etc.); visual communication attributes (e.g. high beams, turn signal, modulation of tail lights to transmit encoded information about, etc.); interior attributes (e.g. passenger count, passenger ornamentation (e.g. glasses, headgear, etc.), presence of car seats, rear view mirror ornamentation, etc.)

Claim 10. Curt further teaches wherein the image processor is further arranged to overlay the single video frame tile associated with each acquired target including turbulence degradation correction with image frames from the ATR.  Curt [Figure 2], [2. Algorithm Overview]

Claim 11. It differs from claim 1 in that it is a method performed by the system of claim 1. Therefore claim 11 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 12. It differs from claim 2 in that it is a method performed by the system of claim 2. Therefore claim 12 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Claim 13. It differs from claim 3 in that it is a method performed by the system of claim 3. Therefore claim 13 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 

Claim 14. The method of Claim 11, wherein the image frames associated with one or more acquired targets from an image acquisition system include a plurality of consecutive luminance frames, comprising a last frame and a plurality of preceding frames.  

Claim 15. It differs from claim 5 in that it is a method performed by the system of claim 5. Therefore claim 15 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 

Claim 16. It differs from claim 6 in that it is a method performed by the system of claim 6. Therefore claim 16 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 


Claim 18. It differs from claim 8 in that it is a method performed by the system of claim 8. Therefore claim 18 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 

Claim 19. It differs from claim 9 in that it is a method performed by the system of claim 9. Therefore claim 19 has been analyzed and reviewed in the same way as claim 9. See the above analysis. 

Claim 20. It differs from claim 10 in that it is a method performed by the system of claim 10. Therefore claim 20 has been analyzed and reviewed in the same way as claim 10. See the above analysis.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The innovation that makes claims 7 and 17 allowable is “subsample the average chrominance frame to form a subsampled chrominance frame; delay the subsampled chrominance frame; and combine the delayed subsampled chrominance frame with the enhanced luminance frame”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661